Citation Nr: 1747975	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure. 

2.  Entitlement to service connection for a neck injury. 

3.  Entitlement to service connection for numbness in the bilateral upper extremities. 

4.  Entitlement to service connection for numbness in the bilateral lower extremities. 

5.  Entitlement to service connection for a right hip disorder. 

6.  Entitlement to service connection for a spinal injury.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1976. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The Veteran appeared at a videoconference hearing at the RO in April 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

These matters were before the Board previously in August 2016.  At that time, they were remanded for further development.  That development has taken place and the matters are properly before the Board, once again.

The issues of entitlement to service connection for a neck injury, bilateral numbness in the upper extremities, bilateral numbness in the lower extremities, a spinal injury, and a hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A respiratory disorder, to include chronic obstructive pulmonary disease (COPD), was not show in service and is not etiologically related to an event, disease, or injury of service origin, to include exposure to asbestos. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter from September 2008, with respect to the issue of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in April 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This matter was remanded in August 2016 to obtain outstanding VA medical records, and afford the Veteran an examination for his claimed respiratory disorder.  In October 2016 records were obtained from the Birmingham and Childersburg medical centers.  Updated records were obtained in March and May 2017.  Additionally, the Veteran was provided a VA examination in March 2017.  Accordingly, there has been substantial compliance with the Board's remand directives with respect to the issue of entitlement to service connection for a respiratory disorder.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury or aggravation of pre-existing disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran, as a layperson, is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").


Analysis

The Veteran has filed a claim for respiratory problems related to his active duty service.  He identified the conditions of asbestosis, COPD, and pneumonia.

The Veteran's respiratory conditions are not considered chronic disabilities under 38 C.F.R. § 3.309 (2016), thus the rules applicable to that class of disabilities outlined in 38 C.F.R. § 3.307 (2016) are not applicable to this matter.  Therefore, the Board will consider the Veteran's condition under the direct service connection framework laid out in Hickson above.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was provided a VA examination in March 2017 to evaluate and identify any respiratory problems the Veteran had during the pendency of his claim.  The examiner noted the Veteran had a current diagnosis of COPD.  He did not have a diagnosis of asbestosis and has not had one documented in the claims file.  The examination noted the Veteran had a history of pneumonia but it was not present at the time of the examination.  Therefore, the first Hickson element is met with respect to a current disability for both the COPD and pneumonia. 

VA rules and procedures indicated that the Veteran's military occupational specialties while in active service would have likely exposed him to asbestos.  There is no record or contention of any additional events in service that might have led to his current respiratory disabilities.  The likely exposure to asbestos, however, is sufficient to meet the second Hickson element relating to an event or injury that may have caused the current disability.  

Having met both the first and second Hickson elements, VA must consider whether the current disability and the event or injury in service are at least as likely as not related to one-another.  This requires what is known as a "nexus opinion."  VA obtained two nexus opinions from medical professionals in this matter.  Both indicated the Veteran's current respiratory conditions were less likely than not related to his service.  

The first opinion came from the November 2016 examiner.  It is important to note the examiner did not examine the Veteran for his respiratory conditions, but instead issued an opinion based on review of the record.  The examiner indicated the Veteran had documented diagnoses of COPD and pneumonia.  The examiner indicated that the Veteran's COPD was due to his history of smoking and not due to a ship injury, and that his pneumonia was due to an acute infection, not a ship injury.  This opinion is only afforded limited probative value because the examiner did not conduct and in person examination related to the respiratory conditions and did not address the exposure to asbestos.  Nevertheless, it speaks directly to the cause of the Veteran's pneumonia and establishes a link between the Veteran's smoking and his COPD.

The second opinion comes from the March 2017 examiner.  The March 2017 examiner conducted an in-person examination.  The examiner noted the Veteran had a diagnosis of COPD.  The examiner considered the Veteran's exposure to asbestos and concluded the Veteran's COPD was less likely than not related to an event or injury during the Veteran's service, including asbestos exposure.  The examiner supported this opinion by stating that while asbestosis can increase the risk of development of COPD, the Veteran does not have asbestosis.  Further, the Veteran's COPD did not appear related to asbestos exposure.  The examiner also noted the Veteran's history of smoking as a known cause of COPD.  This opinion was thorough and supported by the evidence of record and sound medical reasoning.  It is afforded great probative value.  

The Veteran has stated that he believes his current respiratory conditions are related to his asbestos exposure.  The record does not indicate the Veteran is competent to testify about the medical etiology of his conditions.  There is no indication or contention that the Veteran has specific medical training or expertise.  Therefore, the Veterans testimony as to the medical etiology of his respiratory conditions is not probative.  

Considering the competent and credible evidence in this matter, the Board concludes that a preponderance of the evidence is against finding the Veteran's respiratory disorders were caused by an injury or event in service.  Specifically, the competent testimony indicates that the Veteran's COPD was not related to asbestos exposure and likely related to his history of smoking.  Further, the competent medical evidence indicates that his pneumonia was related to an acute infection and was not related to his military service.  Therefore, service connection for a respiratory disorder is not warranted. 


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for a neck injury, bilateral numbness in the upper extremities, bilateral numbness in the lower extremities, a spinal injury, and a hip disorder, the medical opinions obtained upon remand are incomplete.  The opinions lack an adequate supportive rationale.  The opinion states that the Veteran's disabilities are not related to his service related injury, but supports this conclusion only by stating that degenerative joint disease is common in those above the age of 45.  Such a rationale is not specific to the facts of this case.  It does not note how the Veteran's condition is or is not consistent with the service related injury, and thus cannot adequately support a conclusion that the Veteran's disabilities are less likely than related to the Veteran's service.  As the opinions are incomplete, they do not constitute substantial compliance with the August 2016 remand order.  A remand for addendum opinions is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records related to the Veteran's claimed disabilities. 

2.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the November 2016 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's neck injury, bilateral numbness in the upper extremities, bilateral numbness in the lower extremities, a spinal injury, and a hip disorder.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the claims file, including any new development in the file.  

Based on the examination results and a review of the record, the examiner should provide an opinion and supportive rationale as to the following:
	
a.  For any diagnosed neck disability, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to an event, disease or injury during active service. 
	
b.  For any diagnosed hand or leg disability, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to an event, disease or injury during active service.

c.  For any diagnosed hip disability, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to an event, disease or injury during active service.

d.  For any diagnosed spinal disability, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to an event, disease or injury during active service.

The examiner's should specifically address the Veteran's reported injuries in service, to include a fall down a ladder while aboard a ship and reported pain in his hip and numbness in his hands while loading and unload ammunition, to include the Veteran's testimony at the April 2016 hearing and statements made during his November 2016 examinations. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


